Siebecker, J.
The facts show that both the Electric and Traction Companies are organized under the same statute of *561this state and that both companies declare it is their purpose to conduct the business, among other things, of owning and operating electric street railways in the city and county of Milwaukee and elsewhere in the state. The scope of the articles of incorporation includes the owning and operating of such railways to and into any city, village, or town, and thence into or through any other city, village, or town. It is manifest that the powers and purposes of the two companies embrace the right of each company to own and operate any of the properties involved in this proceeding. But it is claimed that the statutes grant no power to consolidate the urban street railway properties of the Electric Company with the'interurban properties of the Traction Company. As heretofore indicated, both companies are organized to own and operate both businesses and, in fact, the Traction Company is now owning and operating a part of the street railway business in the city of Milwaukee, and hence it is a street railway corporation which owns and operates a street and an interurban railway and properly combines the two enterprises, under the provisions of secs. 1862 and 1863, Stats., conferring the right to organize for that purpose pursuant to ch. 86, Stats. This right of the Traction Company was recognized in Milwaukee L., H. & T. Co. v. M. N. R. Co. 132 Wis. 313, 112 N. W. 663, and negatives the contention of the plaintiff that under the provisions of sub. 3, sec. 1775, and sec. 1862a, Stats., it was not contemplated to confer power on a street railway company to purchase and own the properties of another railway company conducting an interurban business. We think the circuit court correctly interpreted these sections and stated the grounds showing their application here:
“Both sections had their origin in ch. 234, Laws 1891. Long before this act was passed the legislature had granted ‘any street railway company’ the power ‘to extend its railroad to any point or points within any town adjoining’ the municipality in which the tracks of the street railway were located. *562Sec. 2, ch. 313, Laws 1860. Later ‘street railways were given the power ‘to extend from any point in one village or town to, into or through any other village or town . . . for the carriage of either passengers or freight.’ Ch. 221, Laws 1880. The acts just cited show that the legislature has so used the term ‘street railway’ as to include both urban and interurban railways for thirty years before ch. 234 of the Laws of 1891 was enacted. It must be assumed that the legislature had this long-established meaning in mind when it used the phrase ‘street railway’ in ch. 234, Laws 1891.”
We are of the opinion that the circuit court has ascertained the legislative intent and meaning of the provisions of sub. 3, sec. 1775, and sec. 1862a, and that the Electric Company has the power to acquire the property of the Traction Company, including the interurban lines, and that the plaintiff’s application for an injunction was properly denied.
By the Court. — The Order appealed from is affirmed.